Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 11/04/2019.
Claims 1-14 are currently pending.
Claims 1-5, 7-12 and 14 are rejected.
Claims 6 and 13 are objected to.
Claims 1 and 8 are independent claims.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claims 1, 4-5, 7-8, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dong-Jun Kang et al. (US 2012/0089892 A1), hereinafter Kang, in view of Hao Bi et al. (US 2013/0088979 A1), hereinafter Bi.
For claim 1, Kang teaches a method of a reception device, the method comprising: 
receiving a message (Kang, Fig. 4 step 400 and paragraph 50 teach UE receives data from a Node B in step 400); 
determining whether at least one message is not sequentially received  (Kang, Fig. 4 step 402 and paragraph 50 teach determines whether lost data exists in step 402.  The data has a unique sequence number (SN).  Therefore, the UE may determine whether data have been sequentially received and whether data lost in the midway exists using the SN.); 
identifying whether a reordering timer expires in case that the at least one message is not sequentially received (Kang, Fig. 4 step 424 and paragraph 52 teach identifying whether  timer T1 expire in case that data lost.).
	Bi further teaches determining loss of the at least one signaling radio bearer (SRB) message in case that the reordering timer expires (Bi, Fig. 12a steps 1209 and paragraph 137 teach determining loss of the at least one signaling radio bearer (SRB) message in case that the reordering timer expires).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kang with determining loss of the at least one signaling radio bearer (SRB) message in case that the reordering timer expires taught in Bi in order to achieve better channel utilization and increase overall performance [Bi: background].
For claim 4, Kang and Bi further teach the method as claimed in claim 1, wherein the SRB message includes a radio resource control (RRC) message or a non-access stratum (NAS) message (Kang, Fig. 6 and paragraph 66 teach RRC message).
For claim 5, Kang and Bi further teach the method as claimed in claim I, further comprising: identifying whether the reordering timer is operating in case that the at least one SRB message is not sequentially received (Kang, Fig. 4 step 402 and paragraph 50 teach determines whether lost data exists in step 402.  The data has a unique sequence number (SN).  Therefore, the UE may determine whether data have been sequentially received and whether data lost in the midway exists using the SN.).; and starting the reordering timer in case that the reordering timer is not operating (Kang, Fig. 4 step 422 and paragraph 52 teach When the existing driven timer T1 does 
For claim 7, Kang and Bi further teach the method as claimed in claim 1, further comprising: requesting retransmission of a lost SRB message; or transmitting a connection reconfiguration request message (Kang, Fig.4 and paragraph 41 teach In this case, when a T1 timer value is compensated for and used, a faster retransmission request for data not received in an RLC layer may be made, and data that are not transmitted to the RLC layer and are stored in a reordering queue or buffer may be distributed and processed, so that a load that should be processed at a time may be reduced.).
For claim 8, Kang teaches a reception device (Kang, Fig. 5) comprising: 
a transceiver (Kang, Fig. 5 items 500, 520)  configured to transmit and receive a signal; and 
a controller (Kang, Fig. 5 item 516 HARQ controller)  configured to: 
receive a message (Kang, Fig. 4 step 400 and paragraph 50 teach UE receives data from a Node B in step 400); 
determine whether at least one message is not sequentially received  (Kang, Fig. 4 step 402 and paragraph 50 teach determines whether lost data exists in step 402.  The data has a unique sequence number (SN).  Therefore, the UE may determine whether data have been sequentially received and whether data lost in the midway exists using the SN.); 
identify whether a reordering timer expires in case that the at least one message is not sequentially received (Kang, Fig. 4 step 424 and paragraph 52 teach identifying whether  timer T1 expire in case that data lost.).
	Bi further teaches determining loss of the at least one signaling radio bearer (SRB) message in case that the reordering timer expires (Bi, Fig. 12a steps 1209 and paragraph 137 teach determining loss of the at least one signaling radio bearer (SRB) message in case that the reordering timer expires).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kang with determining loss of the at least one signaling radio bearer (SRB) message in case that the reordering timer expires taught in Bi in order to achieve better channel utilization and increase overall performance [Bi: background].
For claim 11, Kang and Bi further teach the reception device as claimed in claim 8, wherein the SRB message includes a radio resource control (RRC) message or a non-access stratum (NAS) message (Kang, Fig. 6 and paragraph 66 teach RRC message).
For claim 12, Kang and Bi further teach the reception device as claimed in claim 8, wherein the controller is configured to identify whether the reordering timer is operating in case that the at least one SRB message is not sequentially received (Kang, Fig. 4 step 402 and paragraph 50 teach determines whether lost data exists in step 402.  The data has a unique sequence number (SN).  Therefore, the UE may determine whether data have been sequentially received and whether data lost in the midway exists using the SN.).; and to start the reordering timer in case that the reordering timer is not operating (Kang, Fig. 4 step 422 and paragraph 52 teach When the existing driven timer T1 does not exist in step 404, the UE proceeds to step 422 to start a timer T1 for a current data loss, and when the timer T1 expires in step 424, the UE proceeds to a relevant mode.  In the relevant mode, the UE abandons retransmission of lost data and continues to receive data.  When the timer T1 started in step 422 does not expire in step 424, the UE proceeds to step 426 to determine whether lost data has been retransmitted.  The UE waits for reception of lost data until the timer T1 expires in step 426.  In contrast, when receiving lost data in step 426, the UE proceeds to step 428 to deliver the received lost data to an upper layer and stops the timer T1 started in step 422.).
For claim 14, Kang and Bi further teach the reception device as claimed in claim 8, wherein the controller is configured to: request retransmission of a lost SRB message, or transmit a connection reconfiguration request message (Kang, Fig.4 and paragraph 41 teach In this case, when a T1 timer value is compensated for and used, a faster retransmission request for data not received in an RLC layer may be made, and data that are not transmitted to the RLC layer and are stored in a reordering .

10. 	Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dong-Jun Kang et al. (US 2012/0089892 A1), hereinafter Kang, in view of Hao Bi et al. (US 2013/0088979 A1), hereinafter Bi, and Sung-Duck Chun et al. (US 2009/0207739 A1), hereinafter Chun.
For claim 2, Kang and Bi teach all the limitations of parent claim 1. Kang and Bi further teach transmitting information to an upper layer of the reception device in case that it is determined that the at least one SRB message is lost (Kang, Fig. 1C and paragraph 12 teach transmitting data to an upper layer.). Kang and Bi do not explicitly teach transmitting, by a packet data convergence protocol (PDCP) layer of the reception device, information indicating the loss of the at least one SRB message to an upper layer of the reception device.
	However, Chun explicitly teaches transmitting, by a packet data convergence protocol (PDCP) layer of the reception device, indication to an upper layer of the reception device (Chun, Fig. 4 and paragraphs 36-42 teach Upper layer receiving indication from a lower layer which is PDCP.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kang and Bi with transmitting, by a packet data convergence protocol (PDCP) layer of the reception device, information indicating the loss of the at least one SRB message to an upper 
For claim 3, Kang, Bi and Chun further teach the method as claimed in claim 2, wherein the information indicating the loss of the at least one SRB message includes a PDCP sequence number (SN) of the lost SRB message the method as claimed in claim 2, wherein the information indicating the loss of the at least one SRB message includes a PDCP sequence number (SN) of the lost SRB message and an indicator indicating the loss of the SRB message (Kang, paragraph 25 teaches The method includes receiving data from an upper node, determining a transmission sequence number of the received data to determine whether data is lost at a first point, when the data loss occurs, and when a data loss has occurred previously and a time is being driven, maintaining a transmission sequence number of the already lost data and determining whether the driven timer stops or expires at a second point, and when the timer stops or expires at the second point, maintaining a transmission sequence number of the data lost at the first point and compensating for a time between the first point and the second point to restart a timer for the data loss of the first point.) and an indicator indicating the loss of the SRB message (Chun, Fig. 4 and paragraphs 36-42 teach Upper layer receiving indication from a lower layer which is PDCP.).
For claim 9, Kang and Bi teach all the limitations of parent claim 8. Kang and Bi further teach transmitting information to an upper layer of the reception device in case that it is determined that the at least one SRB message is lost (Kang, Fig. 1C and paragraph 12 teach transmitting data to an upper layer.). Kang and Bi do not explicitly 
	However, Chun explicitly teaches transmitting, by a packet data convergence protocol (PDCP) layer of the reception device, indication to an upper layer of the reception device (Chun, Fig. 4 and paragraphs 36-42 teach Upper layer receiving indication from a lower layer which is PDCP.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kang and Bi with transmitting, by a packet data convergence protocol (PDCP) layer of the reception device, information indicating the loss of the at least one SRB message to an upper layer of the reception device taught in Chun in order to prevent data loss in any cases [Chun: paragraph 52].
For claim 10, Kang, Bi and Chun further teach the method as claimed in claim 9, wherein the information indicating the loss of the at least one SRB message includes a PDCP sequence number (SN) of the lost SRB message the method as claimed in claim 2, wherein the information indicating the loss of the at least one SRB message includes a PDCP sequence number (SN) of the lost SRB message and an indicator indicating the loss of the SRB message (Kang, paragraph 25 teaches The method includes receiving data from an upper node, determining a transmission sequence number of the received data to determine whether data is lost at a first point, when the data loss occurs, and when a data loss has occurred previously and a time is being driven, maintaining a transmission sequence number of the already  and an indicator indicating the loss of the SRB message (Chun, Fig. 4 and paragraphs 36-42 teach Upper layer receiving indication from a lower layer which is PDCP.).


Allowable Subject Matter
11. 	Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable (subject to correction of the above noted 101 and 112 issues) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILL W LIN/Primary Examiner, Art Unit 2412